                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WASHINGTON
                                SEATTLE DIVISION

 DONTE BELL,                             )           Case No. 2:19-cv-01727-RAJ-BAT
                                         )
                              Plaintiff, )           Hon. Richard A. Jones
                                         )
 v.                                      )           Hon. Brian A. Tsuchida
                                         )
 NATIONAL CREDIT SERVICES, INC.;         )
 ASSURANT, INC. (a/k/a SURE DEPOSIT); )
 EQUIFAX INFORMATION SERVICES,           )
 LLC; EXPERIAN INFORMATION               )
 SOLUTIONS, INC.; and TRANS UNION,       )
 LLC,                                    )
                                         )
                            Defendants. )
                                         )

                               DECLARATION OF RON SAPP

       The undersigned makes this Declaration on Defendant National Credit Systems, Inc.’s

(“NCS”)’s behalf.

       1.      I am the Vice President of Operations for NCS.

       2.      I am authorized to and do submit this declaration in support of our motion for

sanctions.

       3.      As the Vice President of Operations, I am charged with oversight of NCS’ day-to-

day collection activities which includes, inter alia, ensuring that NCS’ employees comply with

company policies and procedures, oversight of ongoing litigation, client requirements and all

collection laws including, but not limited to, the Fair Debt Collection Practices Act, 15 U.S.C. §

1692 et seq. (the “FDCPA”), the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq., and

analogous state laws.




                                           Page 1 of 2
       4.      I am personally familiar with NCS’ collection practices and procedures including

NCS’ system for maintaining account records and our credit reporting functions.

       5.      I have personally reviewed NCS’ business records pertaining to Plaintiff.

       6.      If sworn as a witness, I can testify competently to the facts stated herein.

       7.      On August 28, 2020, I gave testimony for a deposition in this matter.

       8.      To-date, neither our legal counsel, Katrina M. DeMarte, Esq., nor our office has

received a copy of the transcript for that deposition.

       9.      At the August 28, 2020, deposition, I testified that NCS does not now, nor has it

ever, furnished information to an entity called “Privacy Guard” or “Trilegiant”.

       I declare under penalty of perjury that the foregoing is true and correct.


Date: 10/2/2020                                               /s/Ron Sapp
                                                              Ron Sapp




                                            Page 2 of 2
